DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the preliminary amendment submitted May 24, 2021. Claims 1-21 are canceled. Claims 22-34 are newly added and are currently pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2021 is being considered by the examiner.
Drawings
The drawings were received on March 08, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolan (US Patent 6,464,408, hereinafter referred to as “Nolan”). Nolan anticipates claims:
33. A method for conversion of a fiber optic connector from a male configuration to a female configuration, the method comprising: 
pulling a guide pin (55) retained in a guide pin passage (pin-receiving bores 343 are interpreted as the guide pin passage) of a ferrule (ferrule 40 is interpreted as the ferrule) in fully assembled fiber optic connector forward along an axis of the guide pin to cause a portion of the guide pin (sloping ramp surfaces 54 are interpreted as the portion of the guide pin) to bear against an opposing pair of resiliently flexible arms of a pin retainer (60) and spread the opposing pair of resiliently flexible arms to release the guide pin from the pin retainer without any other structure acting on the opposing pair of resilient flexible arms to spread the arms (see figures 14-21 and column 18, lines 5-27).
34. A method for conversion of a fiber optic connector from a female configuration to a male configuration, the method comprising; 
pushing a guide pin (55) rearward along an axis of the guide pin into a guide pin passage (pin-receiving bores 343 are interpreted as the guide pin passage) of a ferrule (40) in a fully assembled fiber optic connector to cause a portion of the guide pin to bear against an opposing pair of resiliently flexible arms of a pin retainer (60) in the fully assembled fiber optic connector, wherein by said pushing, said portion of the guide pin (rearward surface 57) spreads the opposing pair of resiliently flexible arms, without any other structure acting on the opposing pair of resiliently flexible arms to spread the arms, so that the guide pin snaps into a retention space between the opposing pair of resiliently flexible arms (see figures 14-21 and column 18, lines 5-27).
Allowable Subject Matter
Claims 22-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “a pin retainer disposed at the rear end portion of the ferrule, the pin retainer comprising a front end portion and a rear end portion spaced apart along the longitudinal axis and a first lateral side and a second lateral side spaced apart along a lateral axis, the pin retainer comprising a central passage extending longitudinally from the front end portion to the rear end portion, the pin retainer comprising a first pair of opposing resiliently flexible arms between the central passage and the first lateral side and second pair of opposing resiliently flexible arms between the central passage and the second lateral side, the first pair of opposing resiliently flexible arms defining a first retention space in which to receive a portion of a first guide pin in the first guide pin passage such that the first pair of opposing resiliently flexible arms releasably retains the first guide pin in the first guide pin passage, the second pair of resiliently flexible arms defining a second retention space in which to receive a portion of a second guide pin received in the second guide pin passage such that the second pair of opposing resiliently flexible arms releasably retains the second guide pin in the second guide pin passage, each of the first retention space and the second retention space opening laterally inwardly to the central passage” (claim 22). The prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874